Prospectus Supplement February 28, 2017 Putnam Short Term Investment Fund Prospectus dated November 30, 2016 The sub-section Your fund’s management in the section Fund summary is supplemented to reflect that the fund’s portfolio managers are now Joanne Driscoll, Michael Lima and Jonathan Topper. Mr. Lima joined the fund in February 2017 and is an Analyst. The following disclosure is added to the sub-section The fund’s investment manager – Portfolio Managers in the section Who oversees and manages the fund? Portfolio manager Joined fund Employer Positions over past five years Putnam Management Michael Lima 2017 1997–Present Analyst The SAI provides information about Mr. Lima’s compensation, other accounts managed by Mr. Lima and Mr. Lima’s ownership of securities in the fund. 305418 2/17 Statement of Additional Information Supplement February 28, 2017 Putnam Short Term Investment Fund Statement of Additional Information dated November 30, 2016 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio managers are now Joanne Driscoll, Michael Lima and Jonathan Topper. These sub-sections are also supplemented with regards solely to Mr. Lima as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of January 31, 2017. The other accounts may include accounts for which the individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Michael Lima 0 $0 0 $0 0 $0 Ownership of securities The dollar range of shares of the fund owned by the portfolio manager as of January 31, 2017 including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Portfolio manager Dollar range of shares owned Michael Lima $0 2/17 Statement of Additional Information Supplement February 28, 2017 Putnam Short Term Investment Fund Statement of Additional Information dated November 30, 2016 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio managers are now Joanne Driscoll, Michael Lima and Jonathan Topper. These sub-sections are also supplemented with regards solely to Mr. Lima as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of January 31, 2017. The other accounts may include accounts for which the individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Michael Lima 0 $0 0 $0 0 $0 Ownership of securities The dollar range of shares of the fund owned by the portfolio manager as of January 31, 2017 including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Portfolio manager Dollar range of shares owned Michael Lima $0 2/17
